Citation Nr: 0907036	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  02-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a closed head injury.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 8, 
2008, which vacated a March 2007 Board decision as to the 
issues on appeal and remanded the case for additional 
development.  The Board determination denying entitlement to 
service connection for Parkinson's disease, claimed as 
secondary to a closed head injury, was not contested on 
appeal and has become final.  The issues on appeal initially 
arose from rating decisions in June 2000 and November 2001 by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to a Joint Motion for Remand, the Court, in its 
August 2008 order, found error in the Board's March 2007 
decision.  It was noted that the Board had failed to ensure 
compliance with the instructions of a September 2005 remand.  
Those instructions had requested that a medical opinion be 
obtained and that the examiner review the claims file, elicit 
a complete history from the appellant, specifically identify 
all neurological manifestations directly attributable to the 
closed head injury, specifically identify whether the 
appellant suffered from multi-infarct dementia due to his 
closed head injury, identify any purely neurological symptoms 
attributable to the service-connected disability, and provide 
an opinion regarding the impact of residuals of the head 
injury on the appellant's ability to work.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in May 2002, April 2004, September 2005, 
and April 2006.

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  As the Veteran has 
not been provided a VCAA notice as to his increased rating 
and TDIU claims addressing these matters, the Board finds 
that a remedial notice should be provided.

The Board notes that in correspondence dated in January 2009 
the Veteran's private physician, R.H.P., M.D., reported that 
his head injury in service had progressed steadily to the 
point in 1992 of his not being able to work or drive an 
automobile.  No opinion was provided as to the degree to 
which the Veteran's nonservice-connected Parkinson's disease 
contributed to his present impairment.  In a previous October 
2005 statement Dr. R.H.P. stated the Veteran's head injury 
was likely a trigger to his Parkinson's disease, but this 
opinion was disputed by a February 2006 VA neurologist's 
opinion.  

The Board also notes that during this appeal the regulations 
for the evaluation of brain disease due to trauma or 
traumatic brain injuries (TBI) were revised effective October 
23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  Where 
the law or regulations governing a claim are changed while 
the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Therefore, additional development is required prior to 
appellate review.

804
5
Brain disease due to trauma:

There are three main areas of dysfunction that may 
result from TBI and have profound effects on 
functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical. 
Each of these areas of dysfunction may require 
evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain. Executive functions are goal setting, speed of 
information processing, planning, organizing, 
prioritizing, self-monitoring, problem solving, 
judgment, decision making, spontaneity, and flexibility 
in changing actions when they are not productive. Not 
all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions 
may be affected more severely than others. In a given 
individual, symptoms may fluctuate in severity from day 
to day. Evaluate cognitive impairment under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or 
may be associated with cognitive impairment or other 
areas of dysfunction. Evaluate subjective symptoms that 
are residuals of TBI, whether or not they are part of 
cognitive impairment, under the subjective symptoms 
facet in the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified." However, separately evaluate any residual 
with a distinct diagnosis that may be evaluated under 
another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder. When there is no 
diagnosis of a mental disorder, evaluate 
emotional/behavioral symptoms under the criteria in the 
table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction 
based on the following list, under an appropriate 
diagnostic code: Motor and sensory dysfunction, 
including pain, of the extremities and face; visual 
impairment; hearing loss and tinnitus; loss of sense of 
smell and taste; seizures; gait, coordination, and 
balance problems; speech and other communication 
difficulties, including aphasia and related disorders, 
and dysarthria; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does 
not encompass all possible residuals of TBI. For 
residuals not listed here that are reported on an 
examination, evaluate under the most appropriate 
diagnostic code. Evaluate each condition separately, as 
long as the same signs and symptoms are not used to 
support more than one evaluation, and combine under § 
4.25 the evaluations for each separately rated 
condition. The evaluation assigned based on the 
"Evaluation of Cognitive Impairment and Other Residuals 
of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for 
purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for 
such problems as loss of use of an extremity, certain 
sensory impairments, erectile dysfunction, the need for 
aid and attendance (including for protection from 
hazards or dangers incident to the daily environment due 
to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective 
Symptoms: 
The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of TBI related to cognitive 
impairment and subjective symptoms. It provides criteria 
for levels of impairment for each facet, as appropriate, 
ranging from 0 to 3, and a 5th level, the highest level 
of impairment, labeled "total." However, not every facet 
has every level of severity. The Consciousness facet, 
for example, does not provide for an impairment level 
other than "total," since any level of impaired 
consciousness would be totally disabling. Assign a 100-
percent evaluation if "total" is the level of evaluation 
for one or more facets. If no facet is evaluated as 
"total," assign the overall percentage evaluation based 
on the level of the highest facet as follows: 0 = 0 
percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 
percent. For example, assign a 70 percent evaluation if 
3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled ``Evaluation 
Of Cognitive Impairment And Other Residuals Of TBI Not 
Otherwise Classified'' with manifestations of a comorbid 
mental or neurologic or other physical disorder that can 
be separately evaluated under another diagnostic code. 
In such cases, do not assign more than one evaluation 
based on the same manifestations. If the manifestations 
of two or more conditions cannot be clearly separated, 
assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of 
overall impaired functioning due to both conditions. 
However, if the manifestations are clearly separable, 
assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain 
evaluation levels in the table are only examples and are 
not symptoms that must be present in order to assign a 
particular evaluation. 

Note (3): "Instrumental activities of daily living" 
refers to activities other than self-care that are 
needed for independent living, such as meal preparation, 
doing housework and other chores, shopping, traveling, 
doing laundry, being responsible for one's own 
medications, and using a telephone. These activities are 
distinguished from "Activities of daily living," which 
refers to basic self-care and includes bathing or 
showering, dressing, eating, getting in or out of bed or 
a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" 
TBI, which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning. 
This classification does not affect the rating assigned 
under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated 
under a version of § 4.124a, diagnostic code 8045, in 
effect before October 23, 2008 may request review under 
diagnostic code 8045, irrespective of whether his or her 
disability has worsened since the last review. VA will 
review that veteran's disability rating to determine 
whether the veteran may be entitled to a higher 
disability rating under diagnostic code 8045. A request 
for review pursuant to this note will be treated as a 
claim for an increased rating for purposes of 
determining the effective date of an increased rating 
awarded as a result of such review; however, in no case 
will the award be effective before October 23, 2008. For 
the purposes of determining the effective date of an 
increased rating awarded as a result of such review, VA 
will apply 38 CFR 3.114, if applicable. 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 
23, 2008).
EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI 
NOT OTHERWISE CLASSIFIED 
Facets of 
cognitive 
impairment and 
other residuals 
of TBI not 
otherwise 
classified
Level of 
impairmen
t
Criteria
Memory, 
attention, 
concentration, 
executive 
functions
0
No complaints of impairment of 
memory, attention, 
concentration, or executive 
functions.
 
1
A complaint of mild loss of 
memory (such as having 
difficulty following a 
conversation, recalling recent 
conversations, remembering names 
of new acquaintances, or finding 
words, or often misplacing 
items), attention, 
concentration, or executive 
functions, but without objective 
evidence on testing.
 
2
Objective evidence on testing of 
mild impairment of memory, 
attention, concentration, or 
executive functions resulting in 
mild functional impairment.
 
3
Objective evidence on testing of 
moderate impairment of memory, 
attention, concentration, or 
executive functions resulting in 
moderate functional impairment.
 
Total
Objective evidence on testing of 
severe impairment of memory, 
attention, concentration, or 
executive functions resulting in 
severe functional impairment.
Judgment
0
Normal.
 
1
Mildly impaired judgment. For 
complex or unfamiliar decisions, 
occasionally unable to identify, 
understand, and weigh the 
alternatives, understand the 
consequences of choices, and 
make a reasonable decision.
 
2
Moderately impaired judgment. 
For complex or unfamiliar 
decisions, usually unable to 
identify, understand, and weigh 
the alternatives, understand the 
consequences of choices, and 
make a reasonable decision, 
although has little difficulty 
with simple decisions.
 
3
Moderately severely impaired 
judgment. For even routine and 
familiar decisions, occasionally 
unable to identify, understand, 
and weigh the alternatives, 
understand the consequences of 
choices, and make a reasonable 
decision.
 
Total
Severely impaired judgment. For 
even routine and familiar 
decisions, usually unable to 
identify, understand, and weigh 
the alternatives, understand the 
consequences of choices, and 
make a reasonable decision. For 
example, unable to determine 
appropriate clothing for current 
weather conditions or judge when 
to avoid dangerous situations or 
activities.
Social 
interaction
0
Social interaction is routinely 
appropriate.
 
1
Social interaction is 
occasionally inappropriate.
 
2
Social interaction is frequently 
inappropriate.
 
3
Social interaction is 
inappropriate most or all of the 
time.
Orientation
0
Always oriented to person, time, 
place, and situation.
 
1
Occasionally disoriented to one 
of the four aspects (person, 
time, place, situation) of 
orientation.
 
2
Occasionally disoriented to two 
of the four aspects (person, 
time, place, situation) of 
orientation or often disoriented 
to one aspect of orientation. 
 
3
Often disoriented to two or more 
of the four aspects (person, 
time, place, situation) of 
orientation.
 
Total
Consistently disoriented to two 
or more of the four aspects 
(person, time, place, situation) 
of orientation.
Motor activity 
(with intact 
motor and sensory 
system)
0
Motor activity normal.
 
1
Motor activity normal most of 
the time, but mildly slowed at 
times due to apraxia (inability 
to perform previously learned 
motor activities, despite normal 
motor function). 
 
2
Motor activity mildly decreased 
or with moderate slowing due to 
apraxia.
 
3
Motor activity moderately 
decreased due to apraxia.
 
Total
Motor activity severely 
decreased due to apraxia.
Visual spatial 
orientation
0
Normal.
 
1
Mildly impaired. Occasionally 
gets lost in unfamiliar 
surroundings, has difficulty 
reading maps or following 
directions. Is able to use 
assistive devices such as GPS 
(global positioning system).
 
2
Moderately impaired. Usually 
gets lost in unfamiliar 
surroundings, has difficulty 
reading maps, following 
directions, and judging 
distance. Has difficulty using 
assistive devices such as GPS 
(global positioning system). 
 
3
Moderately severely impaired. 
Gets lost even in familiar 
surroundings, unable to use 
assistive devices such as GPS 
(global positioning system).
 
Total
Severely impaired. May be unable 
to touch or name own body parts 
when asked by the examiner, 
identify the relative position 
in space of two different 
objects, or find the way from 
one room to another in a 
familiar environment.
Subjective 
symptoms
0
Subjective symptoms that do not 
interfere with work; 
instrumental activities of daily 
living; or work, family, or 
other close relationships. 
Examples are: mild or occasional 
headaches, mild anxiety.
 
1
Three or more subjective 
symptoms that mildly interfere 
with work; instrumental 
activities of daily living; or 
work, family, or other close 
relationships. Examples of 
findings that might be seen at 
this level of impairment are: 
intermittent dizziness, daily 
mild to moderate headaches, 
tinnitus, frequent insomnia, 
hypersensitivity to sound, 
hypersensitivity to light.
 
2
Three or more subjective 
symptoms that moderately 
interfere with work; 
instrumental activities of daily 
living; or work, family, or 
other close relationships. 
Examples of findings that might 
be seen at this level of 
impairment are: marked 
fatigability, blurred or double 
vision, headaches requiring rest 
periods during most days.
Neurobehavioral 
effects
0
One or more neurobehavioral 
effects that do not interfere 
with workplace interaction or 
social interaction. Examples of 
neurobehavioral effects are: 
Irritability, impulsivity, 
unpredictability, lack of 
motivation, verbal aggression, 
physical aggression, 
belligerence, apathy, lack of 
empathy, moodiness, lack of 
cooperation, inflexibility, and 
impaired awareness of 
disability. Any of these effects 
may range from slight to severe, 
although verbal and physical 
aggression are likely to have a 
more serious impact on workplace 
interaction and social 
interaction than some of the 
other effects.
 
1
One or more neurobehavioral 
effects that occasionally 
interfere with workplace 
interaction, social interaction, 
or both but do not preclude 
them.
 
2
One or more neurobehavioral 
effects that frequently 
interfere with workplace 
interaction, social interaction, 
or both but do not preclude 
them.
 
3
One or more neurobehavioral 
effects that interfere with or 
preclude workplace interaction, 
social interaction, or both on 
most days or that occasionally 
require supervision for safety 
of self or others.
Communication
0
Able to communicate by spoken 
and written language (expressive 
communication), and to 
comprehend spoken and written 
language.
 
1
Comprehension or expression, or 
both, of either spoken language 
or written language is only 
occasionally impaired. Can 
communicate complex ideas.
 
2
Inability to communicate either 
by spoken language, written 
language, or both, more than 
occasionally but less than half 
of the time, or to comprehend 
spoken language, written 
language, or both, more than 
occasionally but less than half 
of the time. Can generally 
communicate complex ideas.
 
3
Inability to communicate either 
by spoken language, written 
language, or both, at least half 
of the time but not all of the 
time, or to comprehend spoken 
language, written language, or 
both, at least half of the time 
but not all of the time. May 
rely on gestures or other 
alternative modes of 
communication. Able to 
communicate basic needs. 
 
Total
Complete inability to 
communicate either by spoken 
language, written language, or 
both, or to comprehend spoken 
language, written language, or 
both. Unable to communicate 
basic needs.
Consciousness
Total
Persistently altered state of 
consciousness, such as 
vegetative state, minimally 
responsive state, coma.
38 C.F.R. § 4.124a (effective October 23, 2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
VCAA notice specifically addressing 
what information and evidence not of 
record is needed to substantiate his 
increased rating and TDIU claims in 
accordance with the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  This includes notification 
(1) that to substantiate his claims he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, 
a disability rating will be determined 
by applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis 
for an earlier effective date.

2.  The Veteran should be scheduled for 
an appropriate VA examination, by a 
physician with training in matters 
involving TBI, for an opinion as to the 
current nature and severity of his 
service-connected residuals of a closed 
head injury.  The examiner should, to 
the extent possible, elicit a complete 
history from the appellant, and 
specifically identify all neurological 
manifestations directly attributable to 
the closed head injury (as opposed to 
symptoms attributable to Parkinson's 
disease), specifically identify whether 
the appellant suffers from multi-
infarct dementia due to his closed head 
injury, identify any purely 
neurological symptoms attributable to 
the service-connected disability, and 
provide an opinion regarding the impact 
of residuals of the head injury on the 
appellant's ability to work.  If the 
Veteran is mentally incapable of 
providing a complete history, this is 
to be noted in the report by the 
examiner. 

The examiner should also provide 
specific opinions addressing, since 
October 23, 2008, the degree to which 
the service-connected disability is 
manifest by facets of cognitive 
impairment including to memory, 
attention, concentration, executive 
functions; judgment; social 
interaction; orientation; motor 
activity; visual spatial orientation; 
subjective symptoms; neurobehavioral 
effects; communication; and 
consciousness.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations, to 
include the pre-amendment regulatory 
criteria as well as the revisions to 
the schedular criteria for evaluating 
traumatic brain injuries.  If any 
benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




